DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 06/16/2022 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
(i) In regards to the applicant’s arguments that “the examiner relies on Chang (U.S. Patent Pub. No. 2017/0250290)” to teach the isolation structure as claimed, the examiner respectfully disagrees. In particular, Chang (U.S. Patent Pub. No. 2017/0250290) is not being relied upon to teach the isolation structure as claimed but rather is merely being relied upon to teach that including a vertically arrangement of nanowires rather than the fin structures as taught by Xie (U.S. Patent Pub. No. 2016/0351591) as modified by Chang (U.S. Patent Pub. No. 2009/0278196) would be obvious to one of ordinary skill in the art. Therefore, the arguments presented on pages 10-12 are not found to be persuasive as they are all directed towards Chang (U.S. Patent Pub. No. 2017/0250290) failing to teach the isolation structure as claimed.  Specifically, Xie (U.S. Patent Pub. No. 2016/0351591) as modified by Chang (U.S. Patent Pub. No. 2009/0278196) is relied upon to teach the “isolation structure on the top and along the sidewalls of the sub-fin structure, wherein the isolation structure comprises a first dielectric material surrounding regions of a second dielectric material, the first dielectric material at least partially vertically overlapping the second dielectric material, and the first dielectric material in direct contact with the sidewalls and the top of the sub-fin structure”. Since the applicant fails to present an argument against Xie (U.S. Patent Pub. No. 2016/0351591) as modified by Chang (U.S. Patent Pub. No. 2009/0278196) with regards to teaching the isolation structure as claimed, the examiner believes that the rejection presented on 03/18/2022 and again below which presents the combination of Xie (U.S. Patent Pub. No. 2016/0351591) as modified by Chang (U.S. Patent Pub. No. 2009/0278196) to teach this feature is proper.
(ii) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the applicant’s arguments presented with regards to Chang (U.S. Patent Pub. No. 2017/0250290) individually is not persuasive as Chang (U.S. Patent Pub. No. 2017/0250290), as mentioned above, is not relied upon to teach the isolation structure as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Patent Pub. No. 2016/0351591) from hereinafter “Xie”) in view of Chang et al. (U.S. Patent Pub. No. 2009/0278196, from hereinafter “Chang”) in view of Chang et al. (U.S. Patent Pub. No. 2017/0250290, from hereinafter “Guillorn”).
Regarding Claim 1, Xie in Fig. 2-12 teaches a similar integrated circuit structure comprising: a substrate comprising a sub-fin structure, the sub-fin structure having a top and sidewalls; an isolation structure comprising a first dielectric material (17) surrounding regions of second dielectric material (18), wherein a base of the substrate and the sub-fin structure including the top surface and the sidewalls are completely converted to form the first dielectric material such that the first dielectric material forms the sub-fin structure. Furthermore, Xie teaches that the first dielectric material formed at the base of the substrate is at least partially vertically overlapping the second dielectric material; and a fin on a portion of the isolation structure on the top surface of the substrate (¶’s 0021-0061).
Xie however fails to specifically teach wherein a lower portion of the sub-fin structure is not converted to form the first dielectric material such that the sub-fin structure remains intact and the first dielectric material is formed on the top surface and in direct contact with the sidewalls and the top of the sub-fin structure.  
Chang in Fig. 35-38 and 42 teaches an integrated circuit structure, comprising: a sub-fin structure (lower portion of fin 200) on a substrate (30), the sub-fin structure having a top and sidewalls; an isolation structure (40) on the top (portion 52 on top) and along the sidewalls of the of the sub-fin structure, wherein the isolation structure comprises a dielectric material wherein the dielectric material is in direct contact with the sidewalls and the top of the sub-fin structure; a fin (upper portion of fin 200) on a portion of the isolation structure on the top surface of the sub-fin structure (¶ 0045-0047; also see other figures and specification providing more details of invention disclosed by Chang). 
In view of the teachings of Chang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include a structure that comprises a sub-fin region wherein the isolation structure is formed on the top surface of the sub-fin structure and along and in direct contact with the sidewalls and the top because combining the sub-fin structure of Chang with the method of forming the isolation structure of Xie, a structure as claimed would be formed. In particular, this would be an obvious alternative method to form the structure as claimed because it would allow the top surface of the sub-fin structure to be oxidized without depositing a dielectric material, which could alter the properties of the dielectric material if it is being used for the oxidation process. Furthermore, forming the second dielectric material by deposition after oxidizing the top surface of the sub-fin and the bottom surface of the trench would allow an improved dielectric with ideal characteristics to be formed that may better provide device isolation between sub-fins as shown by Xie. 
Xie and Chang above both teach a fin on a portion of the isolation structure but fails to specifically teach a vertical arrangement of horizontal nanowires on a portion of the isolation structure. 
Guillorn in Fig. 1-23 teaches an integrated circuit structure, comprising: a sub-fin structure (402) on a substrate, the sub-fin structure having a top and sidewalls; an isolation structure on the top and along the sidewalls of the sub-fin structure, wherein the isolation structure (502/1004) comprises a first dielectric material surrounding regions of a second dielectric material; and a vertical arrangement of horizontal nanowires (306) on a portion (1004) of the isolation structure on the top surface of the sub-fin structure (¶’s 0041-0072). In particular, the examiner is interpreting the isolation structure as comprising elements 1004 located on top of the sub-fin structures and 502 located adjacent element 1004 and along the sidewalls of the sub-fin structures wherein it can be interpreted that element 1004 surrounds regions of 502, or vice versa. 
In view of the teachings of Guillorn, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie as modified by Chang above to include a vertical arrangement of horizontal nanowires on a portion of the isolation structure because multiple channels (nanowires) are well-known in the art to replace a single fin as they can allow for improved device performance by providing more gate to channel contact which can enable fuller depletion in the channel region and reduce short-channel effects. 
Regarding Claim 2, Xie teaches wherein the first and second dielectric materials have a top surface that is coplanar (Fig. 11).  
Regarding Claim 3, Xie as modified by Chang fails to teach wherein a portion of the isolation structure along the sidewalls of the sub-fin structure has a top surface above the top surface of the portion of the isolation structure on the top surface of the sub-fin structure, however Guillorn teaches wherein a portion of the isolation structure along the sidewalls of the sub-fin structure has a top surface above a top surface of the portion of the isolation structure on the top surface of the sub-fin structure (Fig. 12 and 22, respectively). In particular, the figures appear to depict that the top surface of portion is above the top surface of the portion located on top of the sub-fin structure. In view of the teachings of Guillorn it would be obvious to one having ordinary skill in the art that the portion of the isolation structure along the sidewalls of the sub-fin structure may have a top surface above a top surface of the portion of the isolation structure on the top surface of the sub-fin structure as this is an obvious matter of design choice and adjusting the formation of the portion of the isolation structure on the top surface of the sub-fin to be lower would be well-known in the art and easily done to arrive at the claimed invention. One of ordinary skill in the art would find this obvious to try as it would provide different isolation characteristics that may fine tune the performance of the integrated circuit. 
Regarding Claim 4, as in the combination above, Chang teaches wherein a portion (40) of the isolation structure along the sidewalls of the sub-fin structure has a top surface below a top surface of the portion (52) of the isolation structure on the top surface of the sub-fin structure (Fig. 42).
Regarding Claim 5, Xie teaches a gate (23) surround the channel of the fin (Fig. 12; ¶’s 0063) and as in the combination above, Chang teaches a gate stack (1201) surrounding a channel region of the vertical arrangement of horizontal nanowires (Fig. 12 and 22). 
Regarding Claim 6, as in the combination above, Guillorn teaches wherein the gate stack comprises a high-k gate dielectric layer (1202) and a metal gate electrode (1206; Fig. 12 and 22).
Regarding Claim 7, as in the combination above, Guillorn teaches a pair of non-discrete epitaxial source or drain structures (1602) at first and second ends of the vertical arrangement of horizontal nanowires (Fig. 16). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Chang and Guillorn above, and further in view of Ching et al. (U.S. Patent Pub. No. 2017/0005195, from hereinafter “Ching”).
Regarding Claim 8, the combination above Guillorn teaches a pair of non-discrete epitaxial source or drains structures at first and second ends of the vertical arrangement of nanowires but fails to specifically teach a pair of discrete epitaxial source or drain structures at first and second ends of the vertical arrangement of horizontal nanowires.
Ching teaches a different method of forming source and drains structures at first and second ends of the nanowires wherein the source and drain structures are discrete (Fig. 13; ¶’s 0051-0054). In particular, Ching teaches forming discrete source/drain features on each portion of the exposed nanowire in the source/drain regions with a spacer structure separating each discrete source/drain structure.
In view of the teachings of Ching, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie as modified by Chang and Guillorn above to include a pair of discrete epitaxial source or drain structures at first and second ends of the vertical arrangement of horizontal nanowires because this is another well-known alternative method and forming discrete source/drain regions as compared to non-discrete involves routine skill in the art as exemplified by Ching. 

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Chang in view of Guillorn in view of Glass et al. (U.S. Patent Pub. No. 2018/0151677, from hereinafter “Glass”).
Regarding Claim 9, Xie in Fig. 2-12 teaches a similar integrated circuit structure comprising: a substrate comprising a sub-fin structure, the sub-fin structure having a top and sidewalls; an isolation structure comprising a first dielectric material (17) surrounding regions of second dielectric material (18), wherein a base of the substrate and the sub-fin structure including the top surface and the sidewalls are completely converted to form the first dielectric material such that the first dielectric material forms the sub-fin structure. Furthermore, Xie teaches that the first dielectric material formed at the base of the substrate is at least partially vertically overlapping the second dielectric material; and a fin on a portion of the isolation structure on the top surface of the substrate (¶’s 0021-0061).
Xie however fails to specifically teach wherein a portion of the sub-fin structure is not converted to form the first dielectric material such that the sub-fin structure remains intact and the first dielectric material is formed on the top surface and in direct contact with the sidewalls and the top of the sub-fin structure.  
Chang in Fig. 35-38 and 42 teaches an integrated circuit structure, comprising: a sub-fin structure (lower portion of fin 200) on a substrate (30), the sub-fin structure having a top and sidewalls; an isolation structure (40) on the top (portion 52 on top) and along the sidewalls of the of the sub-fin structure, wherein the isolation structure comprises a dielectric material wherein the dielectric material is in direct contact with the sidewalls and the top of the sub-fin structure; a fin (upper portion of fin 200) on a portion of the isolation structure on the top surface of the sub-fin structure (¶ 0045-0047; also see other figures and specification providing more details of invention disclosed by Chang). 
In view of the teachings of Chang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include a structure that comprises a sub-fin region wherein the isolation structure is formed on the top surface of the sub-fin structure and along and in direct contact with the sidewalls and the top of the sub-fin structure because combining the sub-fin structure of Chang with the method of forming the isolation structure of Xie, a structure as claimed would be formed. In particular, this would be an obvious alternative method to form the structure as claimed because it would allow the top surface of the sub-fin structure to be oxidized without depositing a dielectric material, which could alter the properties of the dielectric material if it is being used for the oxidation process. Furthermore, forming the second dielectric material by deposition after oxidizing the top surface of the sub-fin and the bottom surface of the trench would allow an improved dielectric with ideal characteristics to be formed that may better provide device isolation between sub-fins as shown by Xie. 
Xie and Chang above both teach a fin on a portion of the isolation structure but fails to specifically teach a vertical arrangement of horizontal nanowires on a portion of the isolation structure. 
Guillorn in Fig. 1-23 teaches an integrated circuit structure, comprising: a sub-fin structure (402) on a substrate, the sub-fin structure having a top and sidewalls; an isolation structure on the top and along the sidewalls of the sub-fin structure, wherein the isolation structure (502/1004) comprises a first dielectric material surrounding regions of a second dielectric material; and a vertical arrangement of horizontal nanowires (306) on a portion (1004) of the isolation structure on the top surface of the sub-fin structure (¶’s 0041-0072). In particular, the examiner is interpreting the isolation structure as comprising elements 1004 located on top of the sub-fin structures and 502 located adjacent element 1004 and along the sidewalls of the sub-fin structures wherein it can be interpreted that element 1004 surrounds regions of 502, or vice versa. 
In view of the teachings of Guillorn, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie as modified by Chang above to include a vertical arrangement of horizontal nanowires on a portion of the isolation structure because multiple channels (nanowires) are well-known in the art to replace a single fin as they can allow for improved device performance by providing more gate to channel contact which can enable fuller depletion in the channel region and reduce short-channel effects. 
Xie, Chang and Guillorn are all silent with regards to teaching a computing device comprising: a board and a component coupled to the board wherein the component includes the integrated circuit structure. 
Glass in Fig. 3-4 teaches a computing device (1000), comprising a board (1002); and a component coupled to the boards, the component including a similar integrated circuit structure (shown in Fig. 3; ¶’s 0033-0038). 
In view of the teachings of Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie as modified by Chang and Guillorn above to include a computing device comprising: a board and a component coupled to the board wherein the component includes the integrated circuit structure because it is well known in the art that FinFET devices are implemented in computing systems to be used as components within a processor to help process data or store date for example. 
Regarding Claim 10, as in the combination above, Glass teaches a memory (DRAM/ROM) coupled to the board (Fig. 4).
Regarding Claim 11, as in the combination above, Glass teaches a communication chip (1006) coupled to the board (Fig. 4).
Regarding Claim 12, as in the combination above, Glass teaches wherein the component is a packaged integrated circuit die (¶ 0036-0037). 
Regarding Claim 13, as in the combination above, Glass teaches wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (¶’s 0035-0038). 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Yu et al. (U.S. Patent Pub. No. 2019/0103317) teaches a sub-fin structure on a substrate, the sub-fin structure having a top and sidewalls; an isolation structure along the sidewalls of the sub-fin structure, wherein the isolation structure comprises a first dielectric material surrounding regions of a second dielectric material; and a vertical arrangement of horizontal nanowires on the top surface of the sub-fin structure. 
(ii) Lee et al. (U.S. Patent Pub. No. 2020/0357703) teaches a sub-fin structure on a substrate, the sub-fin structure having a top and sidewalls; an isolation structure along the sidewalls of the sub-fin structure, wherein the isolation structure comprises a first dielectric material surrounding regions of a second dielectric material; and a vertical arrangement of horizontal nanowires on the top surface of the sub-fin structure.
(iii) Shah et al. (U.S. Patent Pub. No. 2011/0147697) teaches a sub-fin structure on a substrate, the sub-fin structure having a top and sidewalls; an isolation structure on the top and along the sidewalls of the sub-fin structures, wherein the isolation structure comprises a first dielectric material surrounding regions of a second dielectric material; and a horizontal nanowires on a portion of the isolation structure on the top surface of the sub-fin structures. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        July 1, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894